838 F.2d 467Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cecil R. SHOWS, individually and on behalf of Otis J. Shows,an incompetent, Plaintiff-Appellant,v.FREEDLANDER, THE MORTGAGE PEOPLE, INC., Defendant-Appellee.
No. 87-1140.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 30, 1987.Decided: Jan. 20, 1988.

Cecil R. Shows, pro se.
Denis Charles Englisby, Englisby & Barnes, P.C., for appellee.
Before JAMES DICKSON PHILLIPS, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing plaintiff's complaint is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Shows v. Freedlander Mortgage, C/A No. 87-321-R (E.D.Va.  July 10, 1987).


2
AFFIRMED.